In an action, inter alia, to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Partnow, J.), dated May 28, 2004, which denied his motion for leave to serve a late notice of claim.
Ordered that the order is affirmed, with costs.
The denial of the plaintiffs motion for leave to serve a late notice of claim was a provident exercise of discretion (see General Municipal Law § 50-e [5]; Matter of Hicks v City of New York, 8 AD3d 566 [2004]; Matter of Camilleri v County of Suffolk, 190 AD2d 669 [1993]). Ritter, J.P., Goldstein, Smith and Fisher, JJ., concur.